Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 1 of 11 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

THE ESTATE OF PAUL DANIELS, by                )
Personal Representative Kay Stover,           )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )
CITY OF INDIANAPOLIS and                      )     CASE NO. 1:20-cv-2280
INDIANAPOLIS METROPOLITAN                     )
POLICE DEPARTMENT,                            )     JURY TRIAL DEMANDED
                                              )
STEPHEN GUYNN JR.,                            )
in his individual and official capacity,      )
                                              )
GEORGE ROSSMAN,                               )
in his individual and official capacity,      )
                                              )
ELI RAISOVICH,                                )
in his individual and official capacity,      )
                                              )
                       Defendants.            )




            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL


       Plaintiff, by and through counsel, Craig R. Karpe, for its Complaint for Damages against

Defendants, City of Indianapolis, Indianapolis Metropolitan Police Department (IMPD), Stephen

Guynn, Jr., Eli Raisovich, and George Rossman, states as follows:

                                           INTRODUCTION

    1. On September 1, 2018, Mr. Paul Daniels, died while in the custody of the IMPD. The

Plaintiff, the Estate of Mr. Paul Daniels, seeks money damages and attorney fees against

Defendants under 42 U.S.C §1983 and 42 U.S.C §1988 for violation of rights as guaranteed
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 2 of 11 PageID #: 2




under the 4th and 14th amendments to the United States Constitution. The Plaintiff also seeks

damages under Indiana’s Wrongful Death statute IC 34-23-1-2.

                                          PARTIES

    2. Plaintiff, the Estate of Paul Daniels, is a duly opened estate pending in the probate

        division of the Marion Superior Court and administered by personal representative, Kay

        Stover. Kay Stover is Mr. Paul Daniel’s adult sister, and the sole beneficiary of the

        intestate estate.

    3. Mr. Paul Daniels passed away on September 1, 2018, in Marion County, Indiana. Mr.

        Paul Daniels did not leave a surviving spouse or children.

    4. The City of Indianapolis is an Indiana municipality located in Marion County, Indiana,

        which controls and maintains the IMPD.

    5. The IMPD is a political subdivision and law enforcement agency located in Marion

        County, Indiana.

    6. Stephen Guynn, Jr, being sued in his official capacity with the IMPD as well as

        individually, was at all times relevant to this Complaint, was acting under color of state

        law as a duly sworn officer with the IMPD.

    7. Eli Raisovich, being sued in his official capacity with the IMPD as well as individually,

        was at all times relevant to this Complaint, was acting under color of state law as a duly

        sworn officer with the IMPD.

    8. George Rossman, being sued in his official capacity with the IMPD as well as

        individually, was at all times relevant to this Complaint, was acting under color of state

        law as a duly sworn officer with the IMPD.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 3 of 11 PageID #: 3




   9. At all times relevant the aforementioned Defendants were acting under the color of state

      law based on their authority and official position as officers with the IMPD.



                                   FACTUAL BACKGROUND

   10. On September 1, 2018, at approximately 11:09 a.m., IMPD received a call reporting a

      disoriented man walking in and out of traffic at 5800 block of Cooper Road,

      Indianapolis Indiana.

   11. Officer Stephen Guynn encountered Mr. Paul Daniels in the area, and at 11:20 am

      reported by radio that he had a “mild resistor”.

   12. Officer Guynn swept Paul Daniels’ legs, knocking him to the ground. Officer Guynn

      then struck, stomped, or stood with his foot on Paul Daniels’ chest.

   13. Officer Guynn turned Mr. Daniels face down in the grass, and set straddle Mr. Daniels’

      back. Officers Raisovich and Rossman arrived soon after and assisted Officer Guynn in

      hand cuffing, leg cuffing, and holding Mr. Daniels face down.

   14. At about 11:28 am the Officers Guynn, Raisovich, and Rossman noticed that Mr.

      Daniels had become unresponsive and his lips were blue. The officers got off Mr.

      Daniels, set him up from his face down prone position and called for emergency medical

      services (EMS). Mr. Daniels did not regain consciousness.

   15. When EMS arrived, Mr. Daniels’ breathing was slow and he was unresponsive. Michele

      Haywood, one of the medics who responded to the scene stated that Mr. Daniels was

      only breathing about ten times a minute. Mr. Daniels was placed on a gurney, at which

      time he stopped breathing completely.

   16. Medics attempted life saving procedures on Mr. Paul Daniels.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 4 of 11 PageID #: 4




   17. Mr. Paul Daniels was pronounced dead at the scene by medics at 12:07 p.m.

   18. By holding Mr. Daniels face down in a prone position and placing pressure on his upper

      body, Officers Guynn, Raisovich, and Rossman caused Mr. Daniels to suffer from

      positional asphyxia, leading to unconsciousness and death.

   19. The Defendants used excessive force to arrest and restrain Mr. Paul Daniels resulting in

      his death.

   20. IMPD has announced that Officers Guynn, Raisovich, and Rossman were placed on

      administrative leave.

                                     LEGAL CLAIMS

        COUNT I: 42 U.S.C. §1983 Excessive Force against Stephen Guynn, Jr.

   21. Plaintiff incorporates by reference the allegations of the foregoing paragraphs as though

      set forth at length herein.

   22. 42 U.S.C. §1983 provides:

      “Every person who under color of any statute, ordinance, regulation, custom, or usage,
      of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
      any citizen of the United States or other person within the jurisdiction thereof to the
      deprivation of any rights, privileges, or immunities secured by the Constitution and
      laws, shall be liable to the party injured in an action at law, Suit in equity, or other
      proper proceeding for redress…”


   23. The Defendant Stephen Guynn, Jr. is considered a “person” within the meaning of 42

      U.S.C. §1983.

   24. Defendant Guynn’s actions and omissions were taken under color of state law based on

      his authority and official position as officers and agents with the City of Indianapolis

      IMPD.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 5 of 11 PageID #: 5




   25. Defendant Guynn’s actions and omissions in using excessive force against Mr. Paul

      Daniels and violating his bodily integrity constituted a violation and a deprivation of his

      rights under US Constitution the Fourth and Fourteenth Amendments to the United

      States Constitution.

   26. Defendant Guynn’s actions or omissions were made knowingly, intentionally, and with

      reckless disregard for Mr. Paul Daniel’s rights.

   27. Defendant Gyunn’s conduct is actionable under 42 U.S.C. §1983.

   28. Defendant Gyunn’s conduct was clearly excessive to the need and was objectively and

      subjectively unreasonable under the Fourth Amendment to the Constitution.

   29. Defendant Gyunn’s actions shock the consciousness under the Fourteenth Amendment

      of the constitution.

   30. Defendant Gyunn’s actions, omissions, and failures to act in violation of Mr. Paul

      Daniels’ Constitutional rights caused him to suffer harm and death.

   31. Mr. Paul Daniels suffered compensable injury as a direct and proximate cause of the

      Defendants’ unlawful actions and omissions.

           COUNT II: 42 U.S.C. §1983 Excessive Force Against Eli Raisovich

   32. Plaintiff incorporates by reference the allegations of the foregoing paragraphs as though

      set forth at length herein.

   33. 42 U.S.C. §1983 provides:

      “Every person who under color of any statute, ordinance, regulation, custom, or usage,
      of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
      any citizen of the United States or other person within the jurisdiction thereof to the
      deprivation of any rights, privileges, or immunities secured by the Constitution and
      laws, shall be liable to the party injured in an action at law, Suit in equity, or other
      proper proceeding for redress…”
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 6 of 11 PageID #: 6




   34. Defendant Eli Raisovich is considered a “person” within the meaning of 42 U.S.C.

      §1983.

   35. Defendant Raisovich’s actions and omissions were taken under color of state law based

      on his authority and official position as officers and agents with the City of Indianapolis

      IMPD.

   36. Defendant Raisovich’s actions of omissions in using excessive force against Mr. Paul

      Daniels and violating his bodily integrity constituted a violation and a deprivation of his

      rights under US Constitution the Fourth and Fourteenth Amendments to the United

      States Constitution.

   37. Defendant Raisovich’s actions or omissions were made knowingly, intentionally, and

      with reckless disregard for Mr. Paul Daniel’s rights.

   38. Defendant Raisovich’s conduct is actionable under 42 U.S.C. §1983.

   39. Defendant Raisovich’s conduct was clearly excessive to the need and was objectively

      and subjectively unreasonable under the Fourth Amendment to the Constitution.

   40. Defendant Raisovich’s actions shock the consciousness under the Fourteenth

      Amendment of the constitution.

   41. Defendant Raisovich’s actions, omissions, and failures to act in violation of Mr. Paul

      Daniels’ Constitutional rights caused him to suffer harm and death.

   42. Mr. Paul Daniels suffered compensable injury as a direct and proximate cause of the

      Defendants’ unlawful actions and omissions.

        COUNT III: 42 U.S.C. §1983 Excessive Force Against George Rossman

   43. Plaintiff incorporates by reference the allegations of the foregoing paragraphs as though

      set forth at length herein.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 7 of 11 PageID #: 7




   44. 42 U.S.C. §1983 provides:

      “Every person who under color of any statute, ordinance, regulation, custom, or usage,
      of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
      any citizen of the United States or other person within the jurisdiction thereof to the
      deprivation of any rights, privileges, or immunities secured by the Constitution and
      laws, shall be liable to the party injured in an action at law, Suit in equity, or other
      proper proceeding for redress…”


   45. Defendant George Rossman are considered “persons” within the meaning of 42 U.S.C.

      §1983.

   46. Defendant Rossman’s actions and omissions were taken under color of state law based

      on his authority and official position as officers and agents with the City of Indianapolis

      IMPD.

   47. Defendant Rossman’s actions of omissions in using excessive force against Mr. Paul

      Daniels and violating his bodily integrity constituted a violation and a deprivation of his

      rights under US Constitution the Fourth and Fourteenth Amendments to the United

      States Constitution.

   48. Defendant Rossman’s actions or omissions were made knowingly, intentionally, and

      with reckless disregard for Mr. Paul Daniel’s rights.

   49. Defendant Rossman’s conduct is actionable under 42 U.S.C. §1983.

   50. Defendant Rossman’s conduct was clearly excessive to the need and was objectively and

      subjectively unreasonable under the Fourth Amendment to the Constitution.

   51. Defendant Rossman’s actions shock the consciousness under the Fourteenth

      Amendment of the constitution.

   52. Defendant Rossman’s actions, omissions, and failures to act in violation of Mr. Paul

      Daniels’ Constitutional rights caused him to suffer harm and death.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 8 of 11 PageID #: 8




   53. Mr. Paul Daniels suffered compensable injury as a direct and proximate cause of the

      Defendants’ unlawful actions and omissions.




                COUNT IV: Monell Claim against the City of Indianapolis

   54. Plaintiff incorporates by reference the allegations of the foregoing paragraphs as though

      set forth at length herein.

   55. This claim is brought pursuant to 42 U.S.C. §1983 against the City of Indianapolis to

      redress the deprivation under color of state law of Mr. Paul Daniel’s rights secured by

      the Fourth and Fourteenth Amendments to the United States Constitution.

   56. “A local governing body may be liable for monetary damages under §1983 if the

      unconstitutional act complained of is caused by: (1) an official policy adopted and

      promulgated by its officers; (2) a governmental practice or custom that, although not

      officially authorized, is widespread and well settled; or (3) an official with final policy-

      making authority” Thomas v. Cook County Sheriff’s Dept, 604 F. 3d 293, 303 (7th Cir.

      2009).

   57. As a matter of policy, custom, or practice, the City of Indianapolis failed to have proper

      use of force policies in place, and failed to have proper policies in place for recognizing

      and handling people with mental health problems.

   58. As a matter of policy, custom, or practice, the City of Indianapolis failed to properly

      supervise and train its officers from using unreasonable and excessive force on Mr. Paul

      Daniels, and failed to properly supervise and train its offers to recognize and handle

      people with mental health problems.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 9 of 11 PageID #: 9




   59. As a matter of policy, custom, or practice, the City of Indianapolis failed to implement

      proper restraint policies, practices, and training to avoid positional asphyxia.

   60. That failure to maintain proper policies, training, and practices amounted to deliberate

      indifference to Mr. Paul Daniels, to whom City of Indianapolis IMPD Officers came

      into contact with September 1, 2018.

   61. As a matter of policy, custom, or practice, the City of Indianapolis did not provide body

      cameras to its officers.

   62. Failure to use body cameras amounts to a lack of accountability for officers who use

      unreasonable and excessive force.

   63. Police misconduct is foreseeable without proper observation and accountability.

   64. A culture of indifference and tolerance of officers’ use of excessive and unreasonable

      force, including dangerous use of restraint, has permeated the department.

   65. IMPD’s failure to properly or sufficiently discipline officers that apply excessive and

      unreasonable force has led to the acceptance of that conduct and the actions of

      Defendant Officers, in this case.

   66. The City of Indianapolis’s practices, customs, and policies as well as a failure to

      properly train resulted in some or all of Mr. Paul Daniel’s injuries and death.

   67. The City of Indianapolis’s practices, customs, and policies as well as a failure to

      properly train resulted in a deprivation of Mr. Paul Daniel’s rights under the Fourth and

      Fourteenth Amendments.

   68. Mr. Paul Daniels suffered compensable injury as a direct and proximate cause of the

      Defendants’ unlawful actions and/or omissions.
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 10 of 11 PageID #: 10




                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that the Court find in their favor and order the following

 relief:

           a. Issue a judgment that Defendants’ acts, policies, and procedures violated 42 U.S.C.

              §1983;

           b. Award all appropriate injunctive relief to preclude the Defendants, their officers,

              agents, and employees acting in concert with them from engaging in any policy or

              practice that violates 42 U.S.C. §1983;

           c. Award all relief available under 42 U.S.C. §1983, including compensatory and

              punitive damages, damages for loss of companionship, and out of pocket expenses,

              attorney fees and costs, and all other appropriate relief;

           d. Reasonable attorney fees as the prevailing party under 42 U.S.C §1988; and

           e. Any and all other appropriate relief.




                                    JURY TRIAL REQUESTED

      Plaintiff, by counsel, respectfully requests a jury trial for all issues deemed so triable.




                                                        Respectfully submitted,

                                                        /s/Craig R. Karpe________________
                                                        Craig R. Karpe, #18726-02

                                                        Attorney for Plaintiff
Case 1:20-cv-02280-JRS-MJD Document 1 Filed 08/31/20 Page 11 of 11 PageID #: 11




 KARPE LITIGATION GROUP
 19 West 19th Street
 Indianapolis, Indiana 46202
 (317) 251-1840
